Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 14, 2018

                                       No. 04-17-00762-CV

                                   Daniel E. GONZALEZ et al.,
                                            Appellants

                                                 v.

                                        Lloyd BRISENO,
                                            Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2017-CV-05408
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        Per order dated February 7, 2018, appellant’s brief was due March 8, 2018. Neither the
brief nor a motion for extension of time to file the brief has been filed.

        Accordingly, we ORDER appellant to file his appellant’s brief and a written response
reasonably explaining his failure to timely file the brief in this court on or before April 13, 2018.
If appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).

       We order the clerk of this court to serve a copy of this brief on appellant and appellee’s
counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court